DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 10/24/19 has been entered in full. Claims 6, 13, 17, 19, 21, 22, 36, 37, 42, 77 are amended (claim 22 is listed as "Original", but includes markings indicating amendments). Claims 7-9, 11, 14, 15, 18, 20, 23-35, 38-41, 43-52, 55-76 and 79-98 are canceled. New claim 99 are added. Claims 1-6, 10, 12, 13, 16, 17, 19, 21, 22, 36, 37, 42, 53, 54, 77, 78 and 99 are pending.

Note
	New claim 99 begins with, "The method of claim 22…", but claim 22 is directed to a polynucleotide rather than a method. For purposes of restriction, claim 99 has been treated as a polynucleotide, subject to reassessment once the claim is clarified.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 10, 12, 13, 16, 17, 19 and 21, drawn to an engineered effector cell with an engineered antigen binding domain on the surface that binds an epitope of CD46, and a pharmaceutical composition comprising said cell.

Group II, claims 22, 36, 37 and 99, drawn to a chimeric polynucleotide comprising a polynucleotide segment encoding an antigen binding domain that binds an epitope of CD46, and a vector comprising said polynucleotide.

Group III, claims 42, 53, 54, 77 and 78, drawn to a method of treating a subject having cancer characterized by CD46 overexpression by administering a cell of Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking the cell of Group I and the polynucleotide of II is an antigen binding domain that binds to an epitope of CD46; i.e., the only required 
The technical feature linking the cell of Group I and the method of Group III is a cell of Group I; e.g., an engineered effector cell with an engineered antigen binding domain on the surface that binds an epitope of CD46 antigen binding domain that binds to an epitope of CD46. However, the Written Opinion of the International Search Authority mailed on 27 March 2018 (and located in the file of the instant application with a date of 5/10/19) sets forth that the claims of Group I lack an inventive step over the prior art of WO201640683 (cited above) in view of WO2016042461, published 24 March 2016 (cited on the 8/13/19 IDS). Therefore, the technical feature linking the inventions of Groups I and III does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
Four elections of species are also required, as follows.
(1) This application contains claims directed to more than one species of antibody of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
YS5, YS12, YS5vID, SB1HGNY, YS5F, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS7, YS9, YS10, 3G7HY, 3G7NY, 3G7, SB2, 2C8, UA8kappa, 2B10, UA20 or 585II41 (see Tables 1 and 2 in the specification). 
Currently, the following claim(s) are generic: 1-4, 12, 13, 16, 17, 19, 21, 22, 36, 37, 42, 53, 54, 78 and 99.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each antibody is a molecule with a different structure. Lack of unity is shown because these antibodies lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.
(2) This application contains claims directed to more than one species of costimulatory domain of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	

Currently, the following claim(s) are generic: 1-6, 10, 12, 16, 17, 19, 21, 22, 36, 37, 42, 53, 77, 78 and 99.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each costimulatory domain is a molecule with a different structure. Lack of unity is shown because these domains lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each domain is known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) antibody and (2) costimulatory domain, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646